Exhibit 10.2

[g201805100134042773894.jpg]

 

Amended and Restated Incentive Compensation Plan

 

1.Purpose. The Sangamo Therapeutics, Inc. Amended and Restated Incentive
Compensation Plan (the “Plan”) is for purposes of providing cash incentive
compensation to employees of Sangamo Therapeutics, Inc. (the “Company”) and its
subsidiaries and who meet the eligibility criteria for participation in the Plan
as specified herein (the “Participants”).  As of the Effective Date, the Plan
amends and restates in its entirety the Company’s Incentive Compensation Plan
that became effective on June 21, 2012.  Certain capitalized terms used in this
Plan document are defined on the attached Appendix A.

2.How Awards Are Earned Under the Plan.

(a)General Plan Description. The Plan provides the opportunity for eligible
employees to earn a cash bonus for each Performance Period based on the level of
attainment of Performance Objectives and subject to satisfaction of any
Continuous Service requirements established for the Performance Period and other
requirements as set forth in the applicable Criteria approved by the Committee
for each Performance Period.  

(b)Performance Periods.  Unless the Committee determines otherwise, each
Performance Period shall be coincident with the calendar year, commencing with
the 2018 calendar year.

(c)Eligibility. Unless otherwise determined by the Committee, the eligible
employees who will be the Participants in a Performance Period are those
individuals employed by the Company or any subsidiary thereof on or before
October 31st of the applicable Performance Period.

(d)Performance Objectives and Performance Period.   Actual Award amounts will be
calculated based upon the level of attainment of the Performance Objectives
established for each applicable Performance Period pursuant to the following
guidelines.  The Committee will approve the applicable Corporate Objectives for
each Performance Period, which may, but are not required to, include a Threshold
Goal.  The Committee will approve the applicable weighting of the Corporate
Objectives.  The Actual Award amount will be calculated based on level of
attainment of the designated Performance Objectives during the Performance
Period based on the applicable weighting.  If a Threshold Goal is applicable to
a Performance Period but is not achieved during such Performance Period the
Participants will not earn any Actual Award under the Plan with respect to such
Performance Period.

 

(e)Service Requirements.  

(i)The Committee will determine the applicable Continuous Service requirements
that must be satisfied for a Participant to earn an Actual Award for a
Performance Period.  If a Participant terminates Continuous Service for any
reason prior to satisfying the applicable Continuous Service requirement for the
Performance Period the Participant will forfeit the right to receive any Actual
Award under the Plan for such Performance Period.

 

1

 

 

167723613 v3

03/12/18

--------------------------------------------------------------------------------

Exhibit 10.2

 

(ii)In order to be eligible to participate for a Performance Period an
employee's first date of employment with the Company or a subsidiary thereof
must be on or before October 31st of such Performance Period.  

 

(iii)If a Participant is promoted during a Performance Period and the Target
Award percentage of Base Salary changes as a result due of the change in the
Participant’s position, the Actual Award calculation will be pro-rated to
include both Target Award amounts (as applicable to the Base Salary amount
earned during the portion of the Performance Period that the Target Award
percentage applied).

 

3.Other Plan Provisions.

(a)Determination and Payment of Actual Awards.  Assessment of actual
performance, determination of the Actual Awards and any payment in respect of
Actual Awards will be subject to the Committee’s determination that the
applicable Performance Objectives, any Continuous Service requirements, and any
other conditions set forth in the Criteria for such Performance Period have been
satisfied.  All Actual Awards which are earned under the Plan will be paid to
Participants as soon as administratively practicable following determination of
the Actual Award, but in no event later than March 31st of the calendar year
that follows the expiration of the Performance Period.

(b)Withholding.  The Company will withhold from payment of any Actual Award an
amount in satisfaction of any federal, state or local tax withholding obligation
relating to the payment of the Actual Award as necessary to satisfy the
Company’s required tax withholding obligations using the minimum statutory
withholding rates for federal, state, local and foreign tax purposes, including
payroll taxes, as applicable to supplemental taxable income.

(c)No Employment or Service Rights. Nothing in the Plan or any instrument
executed  pursuant to the Plan will (i) confer upon any Participant any right to
continue to be retained in the employ or service of the Company or any
subsidiary, (ii) change the at-will employment relationship between the Company
or any subsidiary and a Participant, or (iii) interfere with the right of the
Company or any subsidiary to discharge any Participant or other person at any
time, with or without cause, and with or without advance notice.

(d)Plan Administration.  The Committee will be responsible for all decisions and
recommendations regarding Plan administration and retains final authority
regarding all aspects of Plan administration, interpretation of the Plan, the
resolution of any disputes, and application of the Plan in any respect to a
Participant except to the extent the Committee delegates such authority to the
Company’s officers and/or management as specified in the Criteria. All
determinations and interpretations made by the Committee (or its delegate) in
good faith will not be subject to review by any person and will be final,
binding and conclusive on all persons. The Committee may, without notice, amend,
suspend or terminate the Plan; provided, however, that no such action may
adversely affect any Participant unless (i) expressly provided by the Committee;
and (ii) with the consent of the Participant, unless such action is necessary to
comply with any applicable law, regulation or rule.

(e)Recovery.  Any amounts paid under the Plan will be subject to recoupment in
accordance with any clawback policy adopted pursuant to the listing standards of
any national securities

 

2

 

 

167723613 v3

03/12/18

--------------------------------------------------------------------------------

Exhibit 10.2

exchange or association on which the Company’s securities are listed or as is
otherwise adopted pursuant to the Dodd-Frank Wall Street Reform and Consumer
Protection Act or other applicable law. No recovery of compensation under such a
clawback policy will be an event giving rise to a right to resign for “good
reason” or “constructive termination” (or similar term) under any plan of or
agreement with the Company.

(f)Validity.  If any provision of the Plan is held invalid, void, or
unenforceable, the same will not affect, in any respect whatsoever, the validity
of any other provision of the Plan.

(g)Section 280G.  

 

(i)If any payment or benefit a Participant would receive from the Company
pursuant to this Plan or otherwise (“Payment”) would (i) constitute a “parachute
payment” within the meaning of Section 280G of the Code, and (ii) but for this
sentence, be subject to the excise tax imposed by Section 4999 of the Code (the
“Excise Tax”), then such Payment shall be equal to the Reduced Amount.  The
“Reduced Amount” shall be either (x) the largest portion of the Payment that
would result in no portion of the Payment being subject to the Excise Tax or (y)
the largest portion, up to and including the total, of the Payment, whichever
amount, after taking into account all applicable federal, state and local
employment taxes, income taxes, and the Excise Tax (all computed at the highest
applicable marginal rate), results in the Participant’s receipt, on an after-tax
basis, of the greater economic benefit notwithstanding that all or some portion
of the Payment may be subject to the Excise Tax. If a reduction in a Payment is
required pursuant to the preceding sentence and the Reduced Amount is determined
pursuant to clause (x) of the preceding sentence, the reduction shall occur in
the manner (the "Reduction Method") that results in the greatest economic
benefit for the Participant. If more than one method of reduction will result in
the same economic benefit, the items so reduced will be reduced pro rata (the
"Pro Rata Reduction Method").

 

(ii)Notwithstanding any provision of paragraph (i) to the contrary, if the
Reduction Method or the Pro Rata Reduction Method would result in any portion of
the Payment being subject to taxes pursuant to Section 409A of the Code that
would not otherwise be subject to taxes pursuant to Section 409A of the Code,
then the Reduction Method and/or the Pro Rata Reduction Method, as the case may
be, shall be modified so as to avoid the imposition of taxes pursuant to Section
409A of the Code as follows: (A) as a first priority, the modification shall
preserve to the greatest extent possible, the greatest economic benefit for the
Participant as determined on an after-tax basis; (B) as a second priority,
Payments that are contingent on future events (e.g., being terminated without
cause), shall be reduced (or eliminated) before Payments that are not contingent
on future events; and (C) as a third priority, Payments that are "deferred
compensation" within the meaning of Section 409A of the Code shall be reduced
(or eliminated) before Payments that are not deferred compensation within the
meaning of Section 409A of the Code.

 

(iii)In the event it is subsequently determined by the Internal Revenue Service
that some portion of the Reduced Amount as determined pursuant to clause (x) in
the preceding paragraph is subject to the Excise Tax, the Participant agrees to
promptly return to the Company a sufficient amount of the Payment so that no
portion of the Reduced Amount is subject to the Excise Tax.  For the avoidance
of doubt, if the Reduced Amount is determined pursuant to clause (y) in the
preceding paragraph, the Participant will have no obligation to return any
portion of the Payment pursuant to the preceding sentence.

 

3

 

 

167723613 v3

03/12/18

--------------------------------------------------------------------------------

Exhibit 10.2

 

(iv)The accounting firm engaged by the Company for general tax compliance
purposes as of the day prior to the effective date of the Change in Control
shall perform the foregoing calculations unless otherwise determined by the
Company.  If the accounting firm so engaged by the Company is serving as
accountant or auditor for the individual, entity or group effecting the Change
in Control, the Company shall appoint a nationally recognized accounting firm to
make the determinations required hereunder.  The Company shall bear all expenses
with respect to the determinations by such accounting firm required to be made
hereunder.

 

(h)Section 409A.  All Plan payments are intended to qualify for an exemption
from application of Section 409A or comply with its requirements to the extent
necessary to avoid adverse personal tax consequences to the Participants under
Section 409A, and any ambiguities herein shall be interpreted accordingly.  The
Company reserves the right to accelerate the payment of Plan benefits to the
extent permitted by Section 409A.

 

 

 

4

 

 

167723613 v3

03/12/18

--------------------------------------------------------------------------------

Exhibit 10.2

Appendix A--Definitions

 

(a)“Actual Award” means the amount of any cash bonus awarded to and earned by a
Participant for a Performance Period as calculated based on the level of
achievement of the Performance Objectives during the applicable Performance
Period.

(b)“Base Salary” means the amount of the Participant’s base pay (excluding
incentive pay, premium pay, commissions, overtime, bonuses and other forms of
variable compensation) earned during the applicable Performance Period.

 

(c)“Committee” means the Compensation Committee of the Board of Directors.  

(d)“Continuous Service” means that the Participant's employment with the Company
or any subsidiary is not interrupted or terminated.  If a Company subsidiary for
which a Participant is rendering services ceases to remain a subsidiary of the
Company, as determined by the Committee, in its sole discretion, such
Participant's Continuous Service shall be considered to have terminated on the
date such entity ceases to be a subsidiary of the Company.  To the extent
permitted by law, the Committee in its discretion may determine whether
Continuous Service shall be considered interrupted in the case of any Company
approved leave of absence, including sick leave, military leave or any other
personal leave.

 

(e)“Corporate Objectives” shall mean one or more specific Company performance
objectives designated by the Committee for a particular Performance Period, and
which may include (i) revenue, organic revenue, net sales, or new-product
revenue or net sales, (ii) achievement of specified milestones in the discovery
and development of the Company’s technology or of one or more of the Company’s
products, (iii) achievement of specified milestones in the commercialization of
one or more of the Company’s products, (iv) achievement of specified milestones
in the manufacturing of one or more of the Company’s products, (v) expense
targets, (vi) share price, (vii) total shareholder return, (viii) earnings per
share, (ix) operating margin, (x) gross margin, (xi) return measures (including,
but not limited to, return on assets, capital, equity, or sales), (xii)
productivity ratios, (xiii) operating income, (xiv) net operating profit, (xv)
net earnings or net income (before or after taxes), (xvi) cash flow (including,
but not limited to, operating cash flow, free cash flow and cash flow return on
capital), (xvii) earnings before or after interest, taxes, depreciation,
amortization and/or stock-based compensation expense, (xviii) economic value
added, (xix) market share, (xx) working capital targets, (xxi) achievement of
specified milestones relating to corporate partnerships, collaborations, license
transactions, distribution arrangements, mergers, acquisitions, dispositions or
similar business transactions, (xxii) employee retention and recruiting and
human resources management, and (xxiii) other corporate performance criteria
approved by the Committee.  Corporate Objectives may be specified with respect
to Company performance as measured on an absolute basis, relative to prior
Company performance, internal business plans, or the performance of peers, with
respect to any of the Company’s business units or divisions or any parent or
subsidiary entity, on a per-share basis, or other measurement methods as
approved by the Committee.

 

(f)“Criteria” means the conditions for a Performance Period that must be
satisfied for Participants to earn an Actual Award for such Performance Period
and the manner and method by which Actual Awards will be calculated as approved
by the Committee.  The Criteria will include the Target Award levels,
Performance Objectives and relative weightings, including any applicable
Threshold Goal,

 

 

 

167723613 v3

03/12/18

--------------------------------------------------------------------------------

Exhibit 10.2

any Continuous Service requirements, and other terms approved by the Committee
for such Performance Period as not inconsistent with the Plan.  

 

(g)“Effective Date” means March 19, 2018.

 

(h)“Individual Objectives” shall mean one or more specific performance
objectives designated for a Participant to attain in a particular Performance
Period and which may include one or more of the following criteria: (i) the
Participant’s contribution toward the achievement of a specific Corporate
Objective, (ii) the contribution of the business unit or division supervised by
the Participant toward the achievement of a specific Corporate Objective, (iii)
the Participant’s development of professional skills, and (iv) other criteria
approved by the Participant’s supervisor.

 

(i)“Maximum Award” means the maximum Actual Award that may be earned by a
Participant for a Performance Period.  Unless otherwise determined by the
Committee the Maximum Award is 200% of the Target Award.

 

(j)“Performance Objectives” means the Corporate Objectives and/or Individual
Objectives established for the Performance Period.

(k)“Performance Period” means each applicable period approved by the Committee
under which a cash bonus may be earned under the Plan.  

(l)“Threshold Goal” means the minimum performance level that must be attained to
any portion of an Actual Award to be earned for such Performance Period.  The
Committee may, but is not required to, establish a Threshold Goal with respect
to any designated Performance Period.

(m)“Section 409A” means Section 409A of the Internal Revenue Code of 1986, as
amended from time to time, including regulations and other guidance thereunder,
and any state law of similar effect.

(n)“Target Award” means the applicable award amount that would be payable to a
Participant as an Actual Award for a Performance Period if the Performance
Objectives for such Performance Period were attained at exactly 100% of the
target level and the Participant satisfied any other conditions necessary to
earn an Actual Award for such Performance Period.

 

 

 

 

167723613 v3

03/12/18